


Exhibit 10.1








ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN


STOCK OPTION GRANT NOTICE




Itron, Inc. (the "Company") hereby grants to Participant an option (the
"Option") to purchase shares of the Company's common stock.


Participant:
<<Name>> <<SSN>>
 
Grant Date:
<<Grant Date>>
 
Number of Shares Subject to Option:
<<Option Granted>>
 
Grant Price (per Share):
<<Grant Price>>
 
Option Expiration Date:
<<Expiration Date>>
 
Type of Option:
<<Incentive Stock Option>>
<<Nonqualified Stock Option>>
Vesting and Exercisability Schedule:
33-1/3% of the Option will vest and become exercisable on the one-year
anniversary of the Grant Date. An additional 33-1/3% of the Option will vest and
become exercisable each year thereafter so that the entire Option will be fully
vested and exercisable three years from the Grant Date.



Additional Terms: The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this "Grant Notice"), the Stock Option
Agreement, and the Company's Amended and Restated 2010 Stock Incentive Plan (the
"Plan"), which are attached to and incorporated into this Grant Notice in their
entirety.




<<Name>>
I accept the Option subject to the terms and conditions stated herein.
<<electronically signed>>
 
Attachments:
1. Stock Option Agreement
2. Amended and Restated 2010 Stock Incentive Plan
3. Plan Prospectus





--------------------------------------------------------------------------------




ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT


Pursuant to your Stock Option Grant Notice (the "Grant Notice"), Itron, Inc.
(the "Company") has granted you an Option (the "Option") under its Amended and
Restated 2010 Stock Incentive Plan (the "Plan") to purchase the number of shares
of the Company's common stock (the "Shares") indicated in your Grant Notice at
the price (the "Grant Price") indicated in your Grant Notice. Capitalized terms
not expressly defined in this Stock Option Agreement or the Grant Notice have
the same definitions as in the Plan.
The details of the Option are as follows:
1.
Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice.
Notwithstanding the foregoing, in the event of your death or Disability while an
employee of the Company or a Related Corporation, the Option will fully vest and
become exercisable.

2.    Change in Control Transaction
(a)
In the event of a Change in Control Transaction, the Option will be subject to
any change in control severance agreement or other agreement providing for
change in control provisions between you and the Company (a “CIC Agreement”). If
you are not a party to a CIC Agreement, the provisions of this Section 2 shall
apply.

(b)
In the event of a Change in Control Transaction in which (i) the Option is not
assumed, substituted for, or converted into an option or similar right of the
acquiring or surviving corporation (or a publicly-traded parent thereof) in a
manner which prevents dilution of your rights under the Option or (ii) the
acquiring or surviving corporation (or parent thereof) is not publicly-traded,
the Option shall fully vest and become exercisable as of the date of the Change
in Control Transaction.

(c)
In the event of a Change in Control Transaction in which your Option is assumed,
substituted for, or converted into an option or similar right of the acquiring
or surviving public corporation (or a publicly-traded parent thereof) and your
employment is terminated within twenty-four (24) months following such Change in
Control Transaction, other than (i) by the Company for Cause, (ii) by reason of
death or Disability (which shall be governed by Section 1), or (iii) by you
without Good Reason, the Option will fully vest and become exercisable as of the
date of your termination of employment.

(d)
Definitions - For purposes of this Section 2, the following capitalized terms
shall have the meanings set forth below:





--------------------------------------------------------------------------------




(i)
“Base Salary” shall mean your annual base salary immediately prior to a Change
in Control Transaction, as such salary may be increased from time to time (in
which case such increased amount shall be the Base Salary for purposes hereof),
but without giving effect to any reduction thereto.

(ii)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(iii)
“Cause” for termination of your employment by the Company or your employer, if
different (the “Employer”) shall mean (A) your willful and continued failure
(other than any such failure resulting from (1) your incapacity due to physical
or mental illness, (2) any such actual or anticipated failure after the issuance
by you of a notice of termination in a form prescribed by the Company for Good
Reason or (3) the Employer’s active or passive obstruction of the performance of
your duties and responsibilities) to perform substantially the duties and
responsibilities of your position with the Employer after a written demand for
substantial performance is delivered to you by the Employer, which demand
specifically identifies the manner in which the Employer believes that you have
not substantially performed such duties or responsibilities; (B) your conviction
by a court of competent jurisdiction for felony criminal conduct (or the
equivalent under applicable local law); or (C) your willful engaging in fraud or
dishonesty which is injurious to the Company and/or the Employer or its
reputation, monetarily or otherwise. No act, or failure to act, on your part
shall be deemed “willful” unless committed, or omitted by you in bad faith and
without reasonable belief that your act or failure to act was in, or not opposed
to, the best interest of the Company and/or the Employer.

(iv)
“Good Reason” for termination of your employment by you shall mean the
occurrence (without your express written consent) after any Change in Control
Transaction of any one of the following acts by the Company or the Employer, or
failures by the Company or the Employer to act, unless, in the case of any act
or failure to act described in subsection (A), (B), (C), (D) or (E) below, such
act or failure to act is corrected prior to the date of your termination
specified in a notice of termination in a form prescribed by the Company given
in respect thereof:

(A)
an adverse change in your status or position(s) with the Employer as in effect
immediately prior to the Change in Control Transaction, including, without
limitation, any adverse change in your status or position as a result of a
diminution of your duties or responsibilities (other than, if applicable, any
such change directly and solely attributable to the fact that the Company is no
longer publicly owned) or the assignment to you of any duties or
responsibilities which are inconsistent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s);





--------------------------------------------------------------------------------




(B)
a reduction in your Base Salary;

(C)
a reduction in your annual bonus opportunity or long term incentive opportunity,
as compared to the year immediately preceding the year in which the Change in
Control Transaction occurs;

(D)
the failure to continue provide welfare, pension and fringe benefits which are
in each case, in the aggregate, substantially similar to those provided to you
immediately prior to Change in Control Transaction;

(E)
the Employer requiring you to be based at an office that is greater than 50
miles from where your office is located immediately prior to the Change in
Control Transaction except for required travel on the Employer’s business to an
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Employer prior to the Change in Control Transaction;
or

Notwithstanding the foregoing, the events described in clauses (B), (C) or (D)
above shall not constitute Good Reason hereunder to the extent they are as a
result of across-the-board reductions of the applicable compensation element
following the Change in Control Transaction which are equally applicable to all
similarly situated employees of the surviving corporation and its affiliates.
Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. In order for Good Reason to
exist hereunder, you must provide notice to the Company of the existence of the
condition or circumstance described above within 90 days of the initial
existence of the condition or circumstance (or, if later, within 90 days of
becoming aware of such condition or circumstance), and the Employer must have
failed to cure such condition within 30 days of the receipt of such notice.
Subject to the preceding sentence, your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.
(v)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities or (D) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.





--------------------------------------------------------------------------------




3.
Securities Law Compliance. At the present time, the Company has an effective
registration statement on file with the U.S. Securities and Exchange Commission
with respect to the Shares. The Company intends to maintain this registration
but has no obligation to do so. In the event that such registration ceases to be
effective, you will not be able to exercise the Option unless exemptions from
registration under U.S. federal and state (and, where applicable, foreign)
securities laws are available, which exemptions from registration are very
limited and might be unavailable. The exercise of the Option must also comply
with other applicable laws and regulations governing the Option, and you may not
exercise the Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations. In addition, you agree not
to sell any of the Shares received under this Option at a time when applicable
laws or Company policies prohibit a sale.

4.
Type of Option. Your Grant Notice specifies the type of Option granted to you,
which may be an Incentive Stock Option or a Nonqualified Stock Option, or both.
Of the total number of options granted to you, the number of Incentive Stock
Options shall be determined in accordance with the limits set forth in the Code
and related regulations. Incentive Stock Options are governed by the Code and
related regulations as described below:

(a)
Incentive Stock Option Qualification. If all or a portion of the Option is
intended to qualify as an Incentive Stock Option under U.S. federal income tax
law, the Company does not represent or guarantee that the Option qualifies as
such.

If the aggregate Fair Market Value (determined as of the Grant Date) of the
Shares subject to the Option and all other Incentive Stock Options you hold that
first become exercisable during any calendar year exceeds $100,000, any excess
portion will be treated as a Nonqualified Stock Option, unless the rules and
regulations governing the $100,000 limit for Incentive Stock Options are
amended. A portion of the Option may be treated as a Nonqualified Stock Option
if certain events cause exercisability of the Option to accelerate.
(b)
Notice of Disqualifying Disposition. To obtain certain tax benefits afforded to
Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise.

By accepting the Incentive Stock Option, you agree to promptly notify the
Company if you dispose of any of the Shares within one year from the date you
exercise all or part of your Option or within two years from the Grant Date.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the Shares underlying the Option. You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan. You acknowledge that you have either consulted with competent advisors
independent of the Company to obtain advice concerning the receipt of the Option
and the acquisition or disposition of any Shares to




--------------------------------------------------------------------------------




be issued pursuant to the exercise of the Option in light of your specific
situation or had the opportunity to consult with such advisors but chose not to
do so.
5.
Method of Exercise. You may exercise the Option upon notice and payment of the
Grant Price by any of the following methods, unless disallowed by law:

(a)
broker assisted exercise; or

(b)
Shares already owned by you.

You may elect to receive the proceeds of the exercise in either cash or Shares;
provided, however, that if your Option is an Incentive Stock Option and you take
the proceeds of its exercise in cash, you may not receive the benefit of the
intended tax treatment of your Incentive Stock Option, as explained above in
Section 4(b).
6.
Term of Option. This Option shall expire ten years from the Grant Date thereof,
but shall be subject to earlier termination as follows:

(a)
Unvested Options. In the event you cease to be an employee of the Company or a
Related Corporation for any reason, the unvested portion of the Option shall
terminate immediately.

(b)    Vested Options.
(i)
Termination of Employment. In the event you cease to be an employee of the
Company or a Related Corporation for any reason other than death, Disability,
Retirement (as defined below) or Cause, the vested portion of the Option shall
remain exercisable until the earlier of (A) 90 days after the date you cease to
be an employee of the Company or a Related Corporation or (B) the date on which
the Option expires by its terms.

(ii)
Death or Disability. In the event of your death or Disability while an employee
of the Company or a Related Corporation, the vested portion of the Option
(including any portion of the Option that vests in the event of your death or
Disability while an employee of the Company or a Related Corporation, as
described in Section 1 above) shall remain exercisable until the earlier of (A)
one year following the date of death or Disability or (B) the date on which the
Option expires by its terms. Upon death, the vested and exercisable portion of
the Option may be exercised by the personal representative of your estate, the
person(s) to whom your rights under the Option have passed by will or the
applicable laws of descent and distribution, or the beneficiary you have
designated pursuant to the Plan.

(iii)
Retirement. In the event you cease to be an employee of the Company or a Related
Corporation due to Retirement, the vested portion of the Option shall remain
exercisable until the earlier of (A) three years following the date of
Retirement or (B) the date on which the Option expires by its terms. For





--------------------------------------------------------------------------------




purposes of this Stock Option Agreement, “Retirement” means retirement on or
after the earlier of (i) age 65 or (ii) age 55 plus ten years of employment with
the Company and/or a Related Corporation.
(iv)
Cause. The unvested and vested portion of the Option will automatically expire
at the time the Company first notifies you of your termination of employment for
Cause, unless the Plan Administrator determines otherwise. If your employment
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your termination of employment, any
Option you then hold may be immediately terminated by the Plan Administrator.

Notwithstanding anything to the contrary contained herein, if your Option is an
Incentive Stock Option and assuming it does not otherwise expire by its terms,
to qualify for the beneficial tax treatment afforded Incentive Stock Options,
your Option must be exercised within (i) three months after termination of
employment for reasons other than death or Disability, and (ii) one year after
termination of employment due to death or Disability.
It is your responsibility to be aware of the date the Option terminates.
7.
Limited Transferability. During your lifetime only you can exercise the Option.
The Option is not transferable except by will or by the applicable laws of
descent and distribution, except to the extent permitted by the Plan
Administrator. The Plan provides for exercise of the Option by a beneficiary
designated on a Company-approved form or the personal representative of your
estate.

8.
Withholding Taxes. Regardless of any action the Company (or your employer, if
different) takes with respect to any and all income or withholding tax
(including federal, state, local and non-U.S. tax), social insurance, payroll
tax or other tax-related items related to your participation in the Plan and
legally applicable to you ("Tax-Related Items"), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount, if any, actually withheld by the Company. You further
acknowledge that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (b) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you have become subject to tax in more than one jurisdiction
between the Grant Date and the date of any taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In this




--------------------------------------------------------------------------------




regard, you authorize the Company or its agent, at the Company’s discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following methods:
·
withholding from wages or other cash compensation otherwise payable to you by
the Company (or your employer, if different), and/or

·
withholding from the proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization); and/or

·
withholding in Shares to be issued upon exercise of the Option, provided,
however, that if you are a Section 16 officer of the Company under the Exchange
Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3 of the
Exchange Act) shall establish the method of withholding from the alternatives
herein and, if the Plan Administrator does not exercise its discretion prior to
the Tax-Related Items withholding event, then you shall be entitled to elect the
method of withholding from the alternatives herein.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent in Shares. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you will be deemed to have been issued the full number of Shares subject to the
exercised portion of the Option, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of your participation in the Plan.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.
9.
Section 409A. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan, this Stock Option Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Plan Administrator
determines are necessary or appropriate to ensure that this Option qualifies for
exemption from, or complies with the requirements of, Section 409A of the Code;
provided, however, that the Company makes no representation that the Option will
be exempt from or will comply with, Section 409A of the Code, and makes no
undertaking to preclude Section 409A of the Code from applying to the Option or
to ensure that it complies with Section 409A of the Code.





--------------------------------------------------------------------------------




10.
Option Not an Employment or Service Contract. Nothing in the Plan or any award
under the Plan will be deemed to be an employment contract or limit in any way
the right of the Company to terminate your employment at any time, with or
without cause.

11.
Successors and Assigns. This Stock Option Agreement will inure to the benefit of
the successors and assigns of the Company and be binding upon you and your
heirs, executors, administrators, successors and assigns.

12.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Grant Notice by and among, as applicable, the Company and its
Related Corporations and any stock plan service provider, including any
designated broker, that may assist the Company with the Plan (presently or in
the future) for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

13.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

14.
Imposition of Other Requirements. If you relocate to another country, any
special terms and conditions applicable to stock options granted in such country
will apply to you, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.

In addition, the Company reserves the right to impose other requirements on the
Option and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
15.
Governing Law and Choice of Venue. The Option and the provisions of this Stock
Option Agreement will be construed and administered in accordance with and
governed by the laws of the State of Washington without giving effect to such
state’s principles of conflict of laws. For the purposes of litigating any
dispute that arises under this grant of this Stock Option Agreement, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
Washington and agree that such litigation shall be conducted in the courts of
Spokane County, Washington, or the federal courts for the United States for the
Eastern District of Washington, where this grant is made and/or to be performed.

16.
Severability. The provisions of this Stock Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

17.
Notice. Any notice required or permitted hereunder shall be made in writing and
sent to the following address:





--------------------------------------------------------------------------------




Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019






